DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the door locking member" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 8 will inherit this same issue since they depend from the rejected claim.
Claim 9 recites the limitation "the door locking member" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 10 – 16 will inherit this same issue since they depend from the rejected claim.
Claim 16 depends from itself and is therefore indefinite. For the purpose of examination, it is being treated as depending from claim 15. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,875,983 (hereinafter Bourdet) in view of US Patent Application Publication 2019/0089550 (hereinafter Rexach).
Regarding claim 1, Bourdet shows a system for managing toilet flushing in a bathroom stall, comprising: (i) a door housing controller (h) comprising, a door lock chamber (1), a slider (2) capable of translating from a first position (fig. 1) to a second position (fig. 2), the slider (2) comprising a first end (note annotated fig. below) and a second end opposite the first end (note annotated fig. below), wherein the slider first end in the first position is inserted in the door lock chamber (fig. 1) and the slider first end in the second position is free of the door lock chamber (fig. 2), a signal emitter (21) associated with the door locking member, the signal emitter configured to send a signal to a flush signal receiver (23) when the slider is in the second position (pg. 2, ln. 45 – 60), a sensor (10, 12) configured for sensing the slider when the slider is in the second position (pg. 1, ln. 57 – 65), the sensor (10, 12) operatively connected to the signal emitter (21) (pg. 1, ln. 31 – 33); (ii) a toilet flushing controller (e) operatively joined to the flush signal receiver (23); (iii) a toilet flushing actuator (c, d) controlled by the toilet flushing controller (pg. 2, ln. 96 – 108), wherein, the signal emitter is configured to transmit to the flush signal receiver a signal upon sensing that the slider has been translated to the second position (pg. 2, ln. 45 – 50), the toilet flushing controller configured to control the toilet flushing actuator to initiate a single toilet flush when the door is unlocked (pg. 2, ln. 49 – 60). Bourdet fails to show a system controller in communication with the toilet flushing controller and the door housing controller; wherein the system controller is configured to output a specific fault notification in response to a corresponding signal pattern received from the toilet flushing controller and the door housing controller. Attention is turned to Rexach which teaches a bathroom control system including a system controller (30) that is configured to output a specific fault notification in response to a corresponding signal pattern received from a toilet flushing controller (par. 102). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a system controller with the system of Bourdet to include a system controller that outputs a specific fault notification in response to a corresponding signal pattern received from a toilet flushing controller and the door housing controller to effectively alert a user of problems that arise with the components of the controllers as evidenced by the teachings of Rexach. Bourdet fails to show that the signal is wireless. Attention is again turned to Rexach which shows using wireless signals to communicate various control systems in a bathroom such as automatically flushing a toilet (par. 138). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize wireless signals in the system of Bourdet as a matter of design choice to allow a user greater flexibility in positioning of the controllers and ease of installation as not requiring hardwires for set up as is well-known in the art of automatic flush controllers and evidenced by the teachings of Rexach mentioned above.
Regarding claim 9, Bourdet shows a system for managing toilet flushing in a bathroom stall, comprising: (i) a door housing controller (h) comprising, a door lock chamber (1), a slider (2) capable of translating from a first position (fig. 1) to a second position (fig. 2), the slider (2) comprising a first end (note annotated fig. below) and a second end opposite the first end (note annotated fig. below), wherein the slider first end in the first position is inserted in the door lock chamber (fig. 1) and the slider first end in the second position is free of the door lock chamber (fig. 2), a signal emitter (21) associated with the door locking member, the signal emitter configured to send a signal to a flush signal receiver (23) when the slider is in the second position (pg. 2, ln. 45 – 60), a sensor (10, 12) configured for sensing the slider when the slider is in the second position (pg. 1, ln. 57 – 65), the sensor (10, 12) operatively connected to the signal emitter (21) (pg. 1, ln. 31 – 33); (ii) a toilet flushing controller (e) operatively joined to the flush signal receiver (23); (iii) a toilet flushing actuator (c, d) controlled by the toilet flushing controller (pg. 2, ln. 96 – 108), wherein, the signal emitter is configured to transmit to the flush signal receiver a signal upon sensing that the slider has been translated to the second position (pg. 2, ln. 45 – 50), the toilet flushing controller configured to control the toilet flushing actuator to initiate a single toilet flush when the door is unlocked (pg. 2, ln. 49 – 60). Bourdet fails to show a system controller in communication with the toilet flushing controller and the door housing controller; and a method of outputting a specific fault notification in response to a corresponding signal pattern received from the toilet flushing controller and the door housing controller. Attention is turned to Rexach which teaches a bathroom control system including a system controller (30) that is configured to output a specific fault notification in response to a corresponding signal pattern received from a toilet flushing controller (par. 102). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a system controller with the system of Bourdet to include a system controller that outputs a specific fault notification in response to a corresponding signal pattern received from a toilet flushing controller and the door housing controller to effectively alert a user of problems that arise with the components of the controllers as evidenced by the teachings of Rexach. Bourdet fails to show that the signal is wireless. Attention is again turned to Rexach which shows using wireless signals to communicate various control systems in a bathroom such as automatically flushing a toilet (par. 138). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize wireless signals in the system of Bourdet as a matter of design choice to allow a user greater flexibility in positioning of the controllers and ease of installation as not requiring hardwires for set up as is well-known in the art of automatic flush controllers and evidenced by the teachings of Rexach mentioned above.
Regarding claims 2 and 10, Rexach shows the specific fault notification includes a time stamp identifying a time that the corresponding signal pattern was received by the system controller (par. 95, 102).
Regarding claims 3 and 11, Rexach shows the system controller is configurable by an authorized user to cause the system to output one or more selected types of fault notifications corresponding to different type of system faults that are identifiable by system in response to corresponding signal patterns (par. 102).
Regarding claims 4 and 12, Rexach shows the system controller is configured to output a malfunctioning component fault notification in response to receiving signals from one or more sensors in a sequence associated with another sensor, without receiving an anticipated signal from the other sensor (par. 102, 103).
Regarding claims 5 and 13, Rexach shows the system controller is configured to sort frequency of flush information into a plurality of time buckets (par. 189, par. 102).
Regarding claims 6 and 14, Rexach shows the system controller is configured to compute a frequency of flushes within each of the time buckets and compare the computed frequency to historical frequencies for the corresponding buckets (par. 189, 102).
Regarding claims 7 and 15, Rexach shows determining that the frequency of flushes for one or more buckets is outside a predetermined frequency range (par. 102).
Regarding claims 8 and 16, Rexach shows outputting a notification indicating that the frequency of flushes in outside of the predetermined range (par. 103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,688,141 to Filliung is directed to the state of the art of door actuated flushing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754